Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 30, 2021. 

Election/Restrictions
Applicant has elected without traverse the invention of Group I, claim(s) 1-14, drawn to a method for preparing hematopoietic stem cells (HSCs) having enhanced engraftment activity, the method comprising:
(i) providing HSCs, which have undergone a genetic manipulation that induces a DNA double strand break; and
(ii) culturing the HSCs in a medium that comprises an effective amount of a p38 mitogen-activated protein kinase (MAPK) inhibitor.

Amendments
           Applicant's response and amendments, filed September 30, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 2, 12, 15-24, and 34, amended Claims 1, 13, 27, and 35, and added new claims, Claims 38-39. 
	Claims 1, 3-11, 13-14, 25-33, and 35-39 are pending and under consideration. 

Priority
This application is a 371 of PCT/US2016/59204 filed on October 27, 2016. Applicant’s claim for the benefit of a prior-filed application provisional application 62/246,964, filed on October 27, 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on September 30, 2021 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Objections
1. 	The prior objection to Claim 13 is withdrawn in light of Applicant’s amendment to the claim to recite dependency upon Claim 1, which the Examiner finds persuasive. 

 	The prior objection to Claim 1 13 is withdrawn in light of Applicant’s amendment to the claim to separate the action-taking steps and wherein clauses with line indentation, which the Examiner finds persuasive. 
	Appropriate correction is required. 

Claim Rejections - 35 USC § 112
3. 	The prior rejection of Claims 1, 3-11, 14, 25-33 and 36-37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s cancellation of the phrase “improving engraftment”, which the Examiner finds persuasive. 

4. 	The prior rejection of Claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the claim to recite a ‘first population’ and a ‘second population’, which the Examiner finds persuasive. 

5. 	The prior rejections of Claims 1, 3-11, 13-14, and 24-37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of Applicant’s amendment to the claims to cancel recitation of “an effective amount”, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 102
6. 	The prior rejection of Claim(s) 1, 3, 5-6, 10-11, 14, 25-27, 29-31, and 36-37 under 35 U.S.C. 102(a)(1) as being anticipated by Thalheimer et al (Stem Cell Reports 3:34-43, June 19, 2014; of record) is withdrawn in light of Applicant’s amendments to the independent claims to recite the step of administering the HSC’s to a human patient, a limitation (mouse host subject) Thalheimer et al do not teach. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7. 	Claims 1, 3, 5-11, 14, 25-27, 29-33, and 36-37 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Thalheimer et al (Stem Cell Reports 3:34-43, June 19, 2014; of record) in view of Wang et al (Stem Cells and Development 20(7): 1143-1152, 2011; of record in specification), Santoni de Sio et al (Blood 107(11): 4257-4265, 2006).
Determining the scope and contents of the prior art.
With respect to Claims 1 and 27, Thalheimer et al is considered relevant prior art for having taught a method of culturing hematopoietic stem cells, the method comprising the step of culturing the HSCs in a culture medium comprising an effective amount of a p38 MAPK inhibitor, to wit, SB203580, BIRB7986, Vx702, and Ly2228820 (pg 39; Figure 4; pg 41, col. 2, Experimental Procedures). 
The instant specification discloses that the “effective amount….to produce HSCs having enhanced engraftment activity” is evidenced by, for example, preserving at least one characteristic of stemness, e.g. changing fate decision from differentiation to self-renew (pg 4, line 31). Thalheimer et al taught whereby differentiation of the LT-HSCs was completely abrogated by p38 inhibition, as compared to HSCs that were not cultured with the p38 MAPK inhibitor (pg 39, col. 2; Figure 4A). 
Furthermore, Wang et al is considered relevant prior art for having taught a method of culturing hematopoietic stem cells in a culture medium comprising the p38 MAPK inhibitor SB203580 at a concentration of 5µM, whereby said inhibitor at said concentration is able to promote ex vivo expansion of the HSCs (Title) and increase long-term engraftment upon transplantation, as compared to HSC cultured without the p38 MAPK inhibitor SB203580 (pg 1147, col. 2).
Wang et al taught that it is likely that p38 inhibition may also promote human HSC expansion ex vivo, and such will be investigated in future studies (hence, motivation; pg 1150, 

Thalheimer et al taught that the HSCs have undergone a genetic manipulation that induces a DNA double strand break, to wit, transduction of an integrating vector, to wit, a lentiviral expression vector (pg 39; pg 41, col. 2, Experimental Procedures). 
Thalheimer et al do not teach ipsis verbis that the HSCs were in resting stage during the genetic manipulation. However, Thalheimer et al taught that primary bone marrow cells were FACS sorted (pg 9, Supplemental Methods, “FACS of defined HSPC populations”) and then transduced with the lentiviral vector, after which the transduced HSCs were either cultured in vitro for the subsequent experiments or transplanted into a subject (pgs 10-11, Supplemental Methods). Thalheimer et al do not teach a step of culturing or expanding the HSCs prior to transduction with the lentiviral vector, and thus are reasonably inferred to be freshly isolated.
The instant specification discloses that nearly all HSCs are in G0 phase when freshly isolated from peripheral blood, even by 24 hours after isolation (pg 43, lines 25-26). Thus, absent objective evidence to the contrary, it is considered that the freshly isolated HSCs of Thalheimer et al are also in the G0 phase at the time of transduction with the lentiviral vector. 
Furthermore, prior to the effective filing date of the instantly claimed invention, Santoni de Sio et al is considered relevant prior art for having taught the successful transduction and genomic modification of quiescent (syn. resting, “LVs can transduce quiescent HSCs”) human hematopoietic stem cells using a lentiviral vector, whereby the ordinary artisan can achieve efficient gene transfer without impairing engraftment and repopulation capacity (Title, Abstract). 

Thalheimer et al taught wherein the lentivirally transduced HSCs were administered to a subject in need thereof, to wit, lethally irradiated mice (pg 35, col. 2, competitive transplantation experiments; Figure 2; pg 11, Supplemental Methods). 
Wang et al taught wherein the p38 MAPK inhibitor-treated HSCs were administered to a subject in need thereof, to wit, lethally irradiated mice (pg 1145, col. 1, competitive repopulation assay; pg 1147, col. 2, “Inhibition of p38 increases HSC long-term engraftment after transplantation”). Wang et al taught that it is likely that p38 inhibition may also promote human HSC expansion ex vivo, and such will be investigated in future studies (hence, motivation; pg 1150, col. 2). Wang et al taught that, because of the greater expansion of HSCs, the use of p38 MAPK inhibitors could make HSC transplantation available to more patients (syn. administering the HSCs to a human patient) and reduce the complications associated with HSC transplantation 
Santoni de Sio et al taught wherein the lentivirally transduced HSCs were administered to a subject in need thereof, to wit, lethally irradiated mice (pg 4258, col. 1, NOD/SCID transplantation).

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in cell and molecular biology. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to arrive at a method for preparing hematopoietic stem cells having enhanced engraftment activity, the method comprising the step of culturing HSCs in a medium comprising an effective amount of a p38 MAPK inhibitor, wherein said HSCs were genetically manipulated to have undergone a DNA double strand break, and wherein said HSCs are in a resting stage (syn. quiescent) during the genetic manipulation, with a reasonable expectation of success because those of ordinary skill in the art were previously aware of the scientific and technical concepts of: 

ii) genetically manipulating freshly isolated HSCs via lentiviral vectors (Thalheimer et al, Santoni di Sio et al), naturally integrate into the host cell genome and naturally causes a DNA double strand break; and 
	iii) culturing HSCs in a medium comprising an effective amount of a p38 MAPK inhibitor prior to engraftment in a host subject, including host human patient (Thalheimer et al, Wang et al). 
An artisan would be motivated to arrive at a method for preparing hematopoietic stem cells having enhanced engraftment activity, the method comprising the step of culturing HSCs in a medium comprising an effective amount of a p38 MAPK inhibitor, wherein said HSCs were genetically manipulated to have undergone a DNA double strand break, and wherein said HSCs are in a resting stage (syn. quiescent) during the genetic manipulation because: 
i) those of ordinary skill in the art previously possessed a reasonable expectation of success to genetically manipulate freshly isolated HSCs comprising quiescent HSCs via a genetic manipulation that induces a DNA double stranded break (Thalheimer et al, Santoni di Sio et al); and 
ii) the step of culturing HSCs in a medium comprising an effective amount of a p38 MAPK inhibitor blocks differentiation of the HSCs, retaining an immature stem cell phenotype (Thalheimer et al) and increases HSC self-renewal and expansion in vitro, thereby allowing the artisan to expand the nuclease-modified cells prior to reintroduction into the [human] patient, and long-term engraftment after transplantation (Wang et al); and 
iii) Thalheimer et al successfully demonstrated the ability of the ordinary artisan to culture HSCs, directly genetically manipulated via a manipulation that induces a DNA double strand break, in a culture medium comprising an effective amount of a p38 MAPK inhibitor (Figure 4). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 3, 10-11, and 29-30, Thalheimer et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (pg 39; pg 41, col. 2, Experimental Procedures). 
Santoni de Sio et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (Title).
With respect to Claim 6, Thalheimer et al taught wherein the HSCs are obtained from a subject (Suppl Materials, “FACS of defined HSPC populations”, “FACS-sorted LT-HSCs from C57.BL/6 mice”).
Wang et al taught wherein the HSCs are obtained from a subject (pg 1144, col. 1, “isolated from mouse bone marrow”).
Santoni de Sio et al taught wherein the HSCs are obtained from a subject (pg 4258, col. 1, Cells).
With respect to Claims 7 and 32, Santoni de Sio et al taught wherein the HSCs are obtained from a human subject (pg 4258, col. 1, Cells, “cells obtained from human cord blood”).
Wang et al taught the HSCs are obtained from a human subject (pg 1150, col. 2, “it is likely that p38 inhibition may also promote human HSC expansion ex vivo”). 
With respect to Claims 8-9 and 33, Santoni de Sio et al taught wherein the HSCs are obtained from the umbilical cord blood cells of the human subject (pg 4258, col. 1, Cells, “cells obtained from human cord blood”).
Wang et al taught that human HSCs are recognized by the ordinary artisan to be obtained from umbilical cord blood (pg 1150, col. 2, “expansion of human HSCs from bone marrow, mobilized peripheral blood, and umbilical cord blood ex vivo”). 
With respect to Claims 5 and 31, Thalheimer et al taught wherein the MAPK inhibitor is BIRB796 (a doramapimod), LY2228820 (a ralimetinib), SB203580 (a pyridinyl imidazole inhibitor), and VX-702 (an ATP-competitive inhibitor of p38 MAPK) (Figure 4; pg 41, col. 2, Experimental Procedures).
Wang et al taught the MAPK inhibitor is SB203580 (a pyridinyl imidazole inhibitor) (Abstract).
With respect to Claims 14 and 36, Thalheimer et al taught wherein the step of culturing the transduced HSCs in a medium that comprises an effective amount of a p38 mitogen-activated protein kinase (MAPK) inhibitor is performed for 5 days (pg 39, col. 1; Figure 4, legend).
Wang et al taught wherein step of culturing the HSCs in a medium that comprises an effective amount of a p38 mitogen-activated protein kinase (MAPK) inhibitor is performed for 3 to 7 days (pg 1144, col. 2, “HSC ex vivo expansion”).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
With respect to Claim 25, Thalheimer et al do not teach ipsis verbis that the HSCs underwent the genetic manipulation within 24 hours after the HSCs were isolated from the 
Santoni de Sio et al do not teach ipsis verbis that the HSCs underwent the genetic manipulation within 24 hours after the HSCs were isolated from the subject. However, Santoni de Sio et al taught wherein the HSCs are freshly isolated (pg 4258, col. 1, Cells). Santoni de Sio et al do not teach a step of culturing or expanding the HSCs prior to transduction with the lentiviral vector. Thus, absent objective evidence to the contrary, it is considered that the genetic manipulation was performed within 24 hours after HSC isolation from the subject.
The "mere existence of differences between the prior art (using freshly isolated HSCs for lentiviral transduction) and an invention (performing the genetic manipulation on freshly isolated HSCs within 24 hours after the HSCs are isolated from the subject) does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
The instant specification fails to disclose an element of criticality for performing the genetic manipulation on freshly isolated HSCs within 24 hours after the HSCs are isolated from the subject as opposed to the freshly isolated HSCs of the prior art (Thalheimer et al, Santoni di Sio et al). 
The instant specification discloses that nearly all HSCs are in G0 phase when freshly isolated from peripheral blood, even by 24 hours after isolation (pg 43, lines 25-26). Santoni de Sio et al taught the successful transduction and genomic modification of freshly isolated, quiescent (syn. resting, “LVs can transduce quiescent HSCs”) human hematopoietic stem cells using a lentiviral vector, whereby the ordinary artisan can achieve efficient gene transfer without impairing engraftment and repopulation capacity (Title, Abstract). 
With respect to Claims 26 and 37, Thalheimer et al taught that primary bone marrow cells were FACS sorted (pg 9, Supplemental Methods) and then transduced with the lentiviral vector, after which the transduced HSCs were either cultured in vitro or transplanted into a subject (pgs 10-11, Supplemental Methods). 
Santoni de Sio et al taught wherein the HSCs are freshly isolated or thawed (pg 4258, col. 1, Cells).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable prima facie obvious. 

Response to Arguments
Applicant argues that the claims specifically call out that the genetic manipulation be performed on resting HSCs. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Thalheimer et al taught that primary bone marrow cells were FACS sorted (pg 9, Supplemental Methods, “FACS of defined HSPC populations”) and then transduced with the lentiviral vector, after which the transduced HSCs were either cultured in vitro or transplanted into a subject (pgs 10-11, Supplemental Methods). Thalheimer et al do not teach a step of storing, culturing or expanding the HSCs prior to transduction with the lentiviral vector. Rather, Thalheimer et al taught the step of transducing after having FACS sorted the cells (e.g. “FACS-sorted MPPs were transduced”). The instant specification discloses that nearly all HSCs are in G0 phase when freshly isolated from peripheral blood, even by 24 hours after isolation (pg 43, lines 25-26). Thus, absent objective evidence to the contrary, it is considered that the freshly isolated HSCs of Thalheimer et al are also in the G0 phase at the time of transduction with the lentiviral vector. 
Furthermore, prior to the effective filing date of the instantly claimed invention, Santoni de Sio et al taught the successful transduction and genomic modification of quiescent (syn. resting, “LVs can transduce quiescent HSCs”) human hematopoietic stem cells using a lentiviral vector, whereby the ordinary artisan can achieve efficient gene transfer without impairing engraftment and repopulation capacity (Title, Abstract). Santoni de Sio et al taught wherein the HSCs are freshly isolated (pg 4258, col. 1, Cells). Santoni de Sio et al do not teach a step of culturing or expanding the HSCs prior to transduction with the lentiviral vector. 
Thus, absent objective evidence to the contrary, it is considered that the genetic manipulation of Thalheimer et al and/or Santoni de Sio et al was performed on resting HSCs.

Applicant argues that the data reported by Thalheimer show that the effect of p38 inhibitors to block HSC differentiation was observed only in HSCs expressing ectopic GADD45G, but not in other transduced HSCs. 
Applicant’s argument(s) has been fully considered, but is not persuasive. That Thalheimer et al used p38 inhibitors block ectopic GADD45G-induced HSC differentiation is 

Applicant argues that Thalheimer is silent on the differential effects of p38 MAPK inhibitors on HSPCs transduced at resting stage versus those transduced at cycling stage.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that p38 MAPK inhibitors have differential effects on resting vs cycling HSCs, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The art is not required to teach any differential effects of p38 MAPK inhibitors on HSPCs transduced at resting stage versus those transduced at cycling stage. Rather, clear motivation to use p38 MAPK inhibitors in methods of culturing HSCs for transplantation are provided by Thalheimer et al and Wang et al because those of ordinary skill in the art previously recognized the scientific and technical concepts that p38 MAPK inhibitors abrograte or block HSC differentiation while being cultured ex vivo (Thalheimer et al) and promote HSC expansion ex vivo (Wang et al).

Applicant argues that the transduced HSPCs were not cultured with any p38 MAPK inhibitor
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant appears to have overlooked that the lentivirally transduced HSCs were cultured with p38 MAPK inhibitors (pg 39, col. 2; Figure 4). 

Applicant argues that Wang does not touch on genetically manipulated HSCs.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 

Applicant argues that Santoni de Sio does not touch on p38 MAPK inhibitors.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thalheimer et al and Wang et al taught the effects of p38 MAPK inhibitors on HSCs. 

Applicant argues that a skilled person in the art would have been deterred from introducing this gene into HSCs for transplantation therapeutic purposes. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner has not asserted that the ordinary artisan would seek to introduce GADD45G into HSCs for transplantation therapeutic purposes. Rather, the substantive issue is that Thalheimer et al clearly teach and motivate the ordinary artisan to use p38 MAPK inhibitors on HSCs, including genetically modified HSCs. It is considered common sense to those of ordinary skill in the art to use the artisan’s desired transgene to treat the patient’s corresponding disease. Furthermore, to the extent that Applicant expresses concern over GADD45G, the Examiner notes that instant independent claims reasonably encompass the use of GADD45G. 

Applicant argues that neither Wang nor Santoni de Sio touches on the impact of p38 MAPK inhibitors on rescuing the loss of LTRP induced by genetic manipulation in HSCs.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant appears to have overlooked that Wang et al taught wherein the p38 MAPK inhibitor-treated HSCs were advantageous upon administration to a subject (pg 1145, col. 1, competitive repopulation assay; pg 1147, col. 2, “Inhibition of p38 increases HSC long-term engraftment after transplantation”), that it is likely that p38 inhibition may also promote human HSC expansion ex vivo (pg 1150, col. 2), and that, because of the greater expansion of HSCs, the use of p38 MAPK inhibitors could make HSC transplantation available to more patients (syn. 

Applicant argues that the instant application reports that inhibition of p38 MAPK successfully rescued the loss of LTRP in HSCs transduced by viral vectors carrying the GFP exemplary transgene.
Applicant’s argument(s) has been fully considered, but is not persuasive. Wang et al taught wherein the p38 MAPK inhibitor-treated HSCs were advantageous upon administration to a subject (pg 1145, col. 1, competitive repopulation assay; pg 1147, col. 2, “Inhibition of p38 increases HSC long-term engraftment after transplantation”), that it is likely that p38 inhibition may also promote human HSC expansion ex vivo (pg 1150, col. 2), and that, because of the greater expansion of HSCs, the use of p38 MAPK inhibitors could make HSC transplantation available to more patients (syn. administering the HSCs to a human patient) and reduce the complications associated with HSC transplantation by decreasing engraftment times to allow more rapid immune reconstitution after transplantation (pg 1151, col. 1). Thus, it is unclear how the engraftment result Applicant observed is considered a surprising or unexpected result. 

Applicant argues that the effect of p38 MAPK inhibitors is only on HSCs undergone a genetic manipulation at resting stage
Applicant’s argument(s) has been fully considered, but is not persuasive. Both Thalheimer et al and Santoni de Sio et al taught genetically manipulating quiescent (syn. resting stage) HSCs. The Examiner further notes that the independent claims neither recite nor require that the genetic manipulation be performed while the quiescent (syn. resting stage) HSCs are cultured in the presence of the p38 MAPK inhibitor. Thus, the independent claims are not commensurate in scope to Applicant’s asserted secondary consideration. 

Applicant argues that Thalheimer does not provide any insight as to the differential effects of p38 inhibitors on HSCs transduced at resting stage versus those transduced at an active cycling stage as reported in the instant application.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that differential effects of p38 inhibitors on HSCs transduced at resting stage versus those transduced at an active cycling stage the fact that applicant has recognized Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thalheimer et al taught whereby differentiation of the LT-HSCs was completely abrogated by p38 inhibition, as compared to HSCs that were not cultured with the p38 MAPK inhibitor (pg 39, col. 2; Figure 4A). Wang et al taught a method of culturing hematopoietic stem cells in a culture medium comprising the p38 MAPK inhibitor SB203580 at a concentration of 5µM, whereby said inhibitor at said concentration is able to promote ex vivo expansion of the HSCs (Title) and increase long-term engraftment upon transplantation, as compared to HSC cultured without the p38 MAPK inhibitor SB203580 (pg 1147, col. 2).

8. 	Claims 3, 6-11, 26, 29-30, 32-33, and 37 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Thalheimer et al (Stem Cell Reports 3:34-43, June 19, 2014; of record) in view of Wang et al (Stem Cells and Development 20(7): 1143-1152, 2011; of record in specification), Santoni de Sio et al (Blood 107(11): 4257-4265, 2006), as applied to Claims 1, 3, 5-11, 14, 25-27, 29-33, and 36-37 above, and in further view of Millington et al (PLoS One 4(7): e6461, 2009). 
Determining the scope and contents of the prior art.
Wang et al taught that human HSCs are recognized by the ordinary artisan to be obtained from bone marrow, mobilized peripheral blood, and umbilical cord blood (pg 1150, col. 2, “expansion of human HSCs from bone marrow, mobilized peripheral blood, and umbilical cord blood ex vivo”). 
Neither Thalheimer et al nor Santoni de Sio et al teach wherein the HSCs are adult HSCs obtained from the bone marrow or peripheral blood of the human subject. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 8 and 33, Millington et al is considered relevant prior art for having taught that those of ordinary skill in the art have long-recognized that HSCs used for research or clinical studies obtain HSCs from the cord blood, adult bone marrow and/or mobilized peripheral blood (pg 1, col. 1, Introduction). Millington et al taught experiments using adult peripheral blood HSCs (pg 2, col. 1, Cells and Cell Culture) that were transduced with lentiviral vectors (Figure 1; pg 3, col. 1, Primary CD34+ cell culture, transduction). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute human cord blood HSCs, as taught by Santoni di Sio et al, with adult human peripheral blood HSC or bone marrow HSC, as taught by Millington et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Millington et al taught that those of ordinary skill in the art have long-recognized that HSCs used for research or clinical studies obtain HSCs from the cord blood, adult bone marrow and/or mobilized peripheral blood (pg 1, col. 1, Introduction).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 3, 10-11, and 29-30, Thalheimer et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (pg 39; pg 41, col. 2, Experimental Procedures). 
Santoni de Sio et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (Title).
Millington et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (Title).
With respect to Claim 6, Thalheimer et al taught wherein the HSCs are obtained from a subject (Suppl Materials, “FACS of defined HSPC populations”, “FACS-sorted LT-HSCs from C57.BL/6 mice”).

Santoni de Sio et al taught wherein the HSCs are obtained from a subject (pg 4258, col. 1, Cells).
Millington et al taught wherein the HSCs are obtained from a human subject (pg 2, col. 1, Cells).
With respect to Claims 7 and 32, Santoni de Sio et al taught wherein the HSCs are obtained from a human subject (pg 4258, col. 1, Cells, “cells obtained from human cord blood”).
Wang et al taught the HSCs are obtained from a human subject (pg 1150, col. 2, “it is likely that p38 inhibition may also promote human HSC expansion ex vivo”). 
With respect to Claims 8-9 and 33, Santoni de Sio et al taught wherein the HSCs are obtained from the umbilical cord blood cells of the human subject (pg 4258, col. 1, Cells, “cells obtained from human cord blood”).
Wang et al taught that human HSCs are recognized by the ordinary artisan to be obtained from umbilical cord blood (pg 1150, col. 2, “expansion of human HSCs from bone marrow, mobilized peripheral blood, and umbilical cord blood ex vivo”). 
Millington et al taught that those of ordinary skill in the art have long-recognized that HSCs used for research or clinical studies obtain HSCs from the cord blood, adult bone marrow and/or mobilized peripheral blood (pg 1, col. 1, Introduction).
With respect to Claims 5 and 31, Thalheimer et al taught wherein the MAPK inhibitor is BIRB796 (a doramapimod), LY2228820 (a ralimetinib), SB203580 (a pyridinyl imidazole inhibitor), and VX-702 (an ATP-competitive inhibitor of p38 MAPK) (Figure 4; pg 41, col. 2, Experimental Procedures).
Wang et al taught the MAPK inhibitor is SB203580 (a pyridinyl imidazole inhibitor) (Abstract).
With respect to Claims 14 and 36, Thalheimer et al taught wherein the step of culturing the transduced HSCs in a medium that comprises an effective amount of a p38 mitogen-activated protein kinase (MAPK) inhibitor is performed for 5 days (pg 39, col. 1; Figure 4, legend).
Wang et al taught wherein step of culturing the HSCs in a medium that comprises an effective amount of a p38 mitogen-activated protein kinase (MAPK) inhibitor is performed for 3 to 7 days (pg 1144, col. 2, “HSC ex vivo expansion”).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
With respect to Claim 25, Thalheimer et al do not teach ipsis verbis that the HSCs underwent the genetic manipulation within 24 hours after the HSCs were isolated from the subject. However, Thalheimer et al taught that primary bone marrow cells were FACS sorted (pg 
Santoni de Sio et al do not teach ipsis verbis that the HSCs underwent the genetic manipulation within 24 hours after the HSCs were isolated from the subject. However, Santoni de Sio et al taught wherein the HSCs are freshly isolated (pg 4258, col. 1, Cells). Santoni de Sio et al do not teach a step of culturing or expanding the HSCs prior to transduction with the lentiviral vector. Thus, absent objective evidence to the contrary, it is considered that the genetic manipulation was performed within 24 hours after HSC isolation from the subject.
The "mere existence of differences between the prior art (using freshly isolated HSCs for lentiviral transduction) and an invention (performing the genetic manipulation on freshly isolated HSCs within 24 hours after the HSCs are isolated from the subject) does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
The instant specification fails to disclose an element of criticality for performing the genetic manipulation on freshly isolated HSCs within 24 hours after the HSCs are isolated from the subject as opposed to the freshly isolated HSCs of the prior art (Thalheimer et al, Santoni di Sio et al). 
The instant specification discloses that nearly all HSCs are in G0 phase when freshly isolated from peripheral blood, even by 24 hours after isolation (pg 43, lines 25-26). Santoni de Sio et al taught the successful transduction and genomic modification of freshly isolated, quiescent (syn. resting, “LVs can transduce quiescent HSCs”) human hematopoietic stem cells using a lentiviral vector, whereby the ordinary artisan can achieve efficient gene transfer without impairing engraftment and repopulation capacity (Title, Abstract). 
With respect to Claims 26 and 37, Thalheimer et al taught that primary bone marrow cells were FACS sorted (pg 9, Supplemental Methods) and then transduced with the lentiviral vector, after which the transduced HSCs were either cultured in vitro or transplanted into a subject (pgs 10-11, Supplemental Methods). 
Santoni de Sio et al taught wherein the HSCs are freshly isolated or thawed (pg 4258, col. 1, Cells).
Millington et al taught wherein the HSCs are freshly isolated or thawed (pg 2, col. 1, Cells and cell culture; pg 3, col. 1, Primary CD34+ cell culture, transduction). 
Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Millington et al do not cure the defect of Thalheimer et al in view of Wang et al and Santoni de Sio et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Thalheimer et al in view of Wang et al and Santoni de Sio et al are discussed above and incorporated herein. Applicant does not contest the teachings of Millington et al as applied to the obviousness to substitute human cord blood HSCs, as taught by Santoni di Sio et al, with adult human peripheral blood HSC or bone marrow HSC, as taught by Millington et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Millington et al taught that those of ordinary skill in the art have long-recognized that HSCs used for research or clinical studies obtain HSCs from the cord blood, adult bone marrow and/or mobilized peripheral blood (pg 1, col. 1, Introduction).

9. 	Claims 3, 6-11, 13, 29-30, 32-33, and 35 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Thalheimer et al (Stem Cell Reports 3:34-43, June 19, 2014; of record) in view of Wang et al (Stem Cells and Development 20(7): 1143-1152, 2011; of record in specification), Santoni de Sio et al (Blood 107(11): 4257-4265, 2006), and Millington et al (PLoS One 4(7): e6461, 2009), as applied to Claims 1, 3, 5-11, 14, 25-27, 29-33, and 36-37 above, and in further view of Cartier et al (Science 326: 818-823, 2009).
Determining the scope and contents of the prior art.
Neither Thalheimer et al, Wang et al, Santoni de Sio et al, nor Millington et al teach wherein the HSCs are obtained from the same subject (syn. autologous) to whom the genetically modified HSCs are administered. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 13 and 35, Cartier et al is considered relevant prior art for having taught the transduction of autologous CD34+ HSC with a lentiviral vector, and subsequently administering the transduced autologous CD34+ HSCs to the same human subject from whence the HSCs were isolated. Cartier et al taught wherein the lentivirally transduced HSCs were administered to a subject in need thereof, to wit, human patients suffering from ALD disease (Abstract).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to administer genetically modified autologous HSCs to the same human subject from whence the HSCs were obtained with a reasonable expectation of success because Cartier et al successfully demonstrated the ability to do so, the artisan being motivated to administer genetically modified autologous HSCs to the same human subject from whence the HSCs were obtained because those of ordinary skill in the art have long-recognized that the practical reality of clinical medicine is simply that some patients have no matched donors, and thus necessarily must be treated with their own genetically modified autologous HSCs so as to achieve a clinically meaningful, real world, therapeutic result. Instant recitation of administering genetically modified autologous HSCs to the same human subject from whence the HSCs were obtained is simply common sense to the routineer.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 3, 10-11, and 29-30, Thalheimer et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (pg 39; pg 41, col. 2, Experimental Procedures). 
Santoni de Sio et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (Title).
Millington et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (Title).
Cariter et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (Title).
With respect to Claim 6, Thalheimer et al taught wherein the HSCs are obtained from a subject (Suppl Materials, “FACS of defined HSPC populations”, “FACS-sorted LT-HSCs from C57.BL/6 mice”).
Wang et al taught wherein the HSCs are obtained from a subject (pg 1144, col. 1, “isolated from mouse bone marrow”).
Santoni de Sio et al taught wherein the HSCs are obtained from a subject (pg 4258, col. 1, Cells).
Millington et al taught wherein the HSCs are obtained from a human subject (pg 2, col. 1, Cells).
Cartier et al taught wherein the HSCs are obtained from the peripheral blood cells of the human subject (pg 818, col. 3, “peripheral blood mononuclear cells were taken from the patients”).
With respect to Claims 7 and 32, Santoni de Sio et al taught wherein the HSCs are obtained from a human subject (pg 4258, col. 1, Cells, “cells obtained from human cord blood”).
Wang et al taught the HSCs are obtained from a human subject (pg 1150, col. 2, “it is likely that p38 inhibition may also promote human HSC expansion ex vivo”). 
Millington et al taught wherein the HSCs are obtained from a human subject (pg 2, col. 1, Cells).
Cartier et al taught wherein the HSCs are obtained from the peripheral blood cells of the human subject (pg 818, col. 3, “peripheral blood mononuclear cells were taken from the patients”).
With respect to Claims 8-9 and 33, Santoni de Sio et al taught wherein the HSCs are obtained from the umbilical cord blood cells of the human subject (pg 4258, col. 1, Cells, “cells obtained from human cord blood”).
Wang et al taught that human HSCs are recognized by the ordinary artisan to be obtained from umbilical cord blood (pg 1150, col. 2, “expansion of human HSCs from bone marrow, mobilized peripheral blood, and umbilical cord blood ex vivo”). 
Millington et al taught that those of ordinary skill in the art have long-recognized that HSCs used for research or clinical studies obtain HSCs from the cord blood, adult bone marrow and/or mobilized peripheral blood (pg 1, col. 1, Introduction).

With respect to Claims 5 and 31, Thalheimer et al taught wherein the MAPK inhibitor is BIRB796 (a doramapimod), LY2228820 (a ralimetinib), SB203580 (a pyridinyl imidazole inhibitor), and VX-702 (an ATP-competitive inhibitor of p38 MAPK) (Figure 4; pg 41, col. 2, Experimental Procedures).
Wang et al taught the MAPK inhibitor is SB203580 (a pyridinyl imidazole inhibitor) (Abstract).
With respect to Claims 14 and 36, Thalheimer et al taught wherein the step of culturing the transduced HSCs in a medium that comprises an effective amount of a p38 mitogen-activated protein kinase (MAPK) inhibitor is performed for 5 days (pg 39, col. 1; Figure 4, legend).
Wang et al taught wherein step of culturing the HSCs in a medium that comprises an effective amount of a p38 mitogen-activated protein kinase (MAPK) inhibitor is performed for 3 to 7 days (pg 1144, col. 2, “HSC ex vivo expansion”).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
With respect to Claim 25, Thalheimer et al do not teach ipsis verbis that the HSCs underwent the genetic manipulation within 24 hours after the HSCs were isolated from the subject. However, Thalheimer et al taught that primary bone marrow cells were FACS sorted (pg 9, Supplemental Methods, “FACS of defined HSPC populations”) and then transduced with the lentiviral vector, after which the transduced HSCs were either cultured in vitro or transplanted into a subject (pgs 10-11, Supplemental Methods). Thalheimer et al do not teach a step of storing, culturing or expanding the HSCs prior to transduction with the lentiviral vector. Rather, Thalheimer et al taught the step of transducing after having FACS sorted the cells (e.g. “FACS-sorted MPPs were transduced”). Thus, absent objective evidence to the contrary, it is considered that the genetic manipulation was performed within 24 hours after HSC isolation from the subject.
Santoni de Sio et al do not teach ipsis verbis that the HSCs underwent the genetic manipulation within 24 hours after the HSCs were isolated from the subject. However, Santoni de Sio et al taught wherein the HSCs are freshly isolated (pg 4258, col. 1, Cells). Santoni de Sio et al do not teach a step of culturing or expanding the HSCs prior to transduction with the lentiviral vector. Thus, absent objective evidence to the contrary, it is considered that the genetic manipulation was performed within 24 hours after HSC isolation from the subject.
The "mere existence of differences between the prior art (using freshly isolated HSCs for lentiviral transduction) and an invention (performing the genetic manipulation on freshly isolated HSCs within 24 hours after the HSCs are isolated from the subject) does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id. 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
The instant specification fails to disclose an element of criticality for performing the genetic manipulation on freshly isolated HSCs within 24 hours after the HSCs are isolated from the subject as opposed to the freshly isolated HSCs of the prior art (Thalheimer et al, Santoni di Sio et al). 
The instant specification discloses that nearly all HSCs are in G0 phase when freshly isolated from peripheral blood, even by 24 hours after isolation (pg 43, lines 25-26). Santoni de Sio et al taught the successful transduction and genomic modification of freshly isolated, quiescent (syn. resting, “LVs can transduce quiescent HSCs”) human hematopoietic stem cells using a lentiviral vector, whereby the ordinary artisan can achieve efficient gene transfer without impairing engraftment and repopulation capacity (Title, Abstract). 
With respect to Claims 26 and 37, Thalheimer et al taught that primary bone marrow cells were FACS sorted (pg 9, Supplemental Methods) and then transduced with the lentiviral vector, after which the transduced HSCs were either cultured in vitro or transplanted into a subject (pgs 10-11, Supplemental Methods). 
Santoni de Sio et al taught wherein the HSCs are freshly isolated or thawed (pg 4258, col. 1, Cells).
Millington et al taught wherein the HSCs are freshly isolated or thawed (pg 2, col. 1, Cells and cell culture; pg 3, col. 1, Primary CD34+ cell culture, transduction). 
With respect to Claims 38 and 39, Thalheimer et al taught wherein the lentivirally transduced HSCs were administered to a subject in need thereof, to wit, lethally irradiated mice (pg 35, col. 2, competitive transplantation experiments; Figure 2; pg 11, Supplemental Methods). 
Wang et al taught wherein the p38 MAPK inhibitor-treated HSCs were administered to a subject in need thereof, to wit, lethally irradiated mice (pg 1145, col. 1, competitive repopulation assay; pg 1147, col. 2, “Inhibition of p38 increases HSC long-term engraftment after transplantation”). 
Santoni de Sio et al taught wherein the lentivirally transduced HSCs were administered to a subject in need thereof, to wit, lethally irradiated mice (pg 4258, col. 1, NOD/SCID transplantation).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Cartier et al do not cure the defect of Thalheimer et al in view of Wang et al and Santoni de Sio et al.


10. 	Claims 4, 6-8, 25-26, 29, 32-33, and 37-39 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Thalheimer et al (Stem Cell Reports 3:34-43, June 19, 2014; of record) in view of Wang et al (Stem Cells and Development 20(7): 1143-1152, 2011; of record in specification), Santoni de Sio et al (Blood 107(11): 4257-4265, 2006), Millington et al (PLoS One 4(7): e6461, 2009), and Cartier et al (Science 326: 818-823, 2009), as applied to Claims 1, 3, 5-11, 13-14, 25-27, 29-33, and 35-37 above, and in further view of Li et al (Mol. Therapy 21(6): 1259-1269, 2013; of record).
Determining the scope and contents of the prior art.
Neither Thalheimer et al, Wang et al, Santoni de Sio et al, Millington et al, nor Cartier et al teach wherein the genomic modification comprises genome editing. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 4 and 29, Li et al is considered relevant prior having taught a method of genetic manipulation of HSCs, the wherein the genetic manipulation comprises genome editing, being modified with an engineered nuclease (Title). Li et al taught evaluating zinc finger nuclease genome editing activity in adult CD34+ HSPCs to support ex vivo genetic modification of HSPCs for clinical use (pg 1260, col. 1).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that 
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first genetic manipulation that induces DNA double strand break, as taught by Thalheimer et al, Santoni di Sio et al, Millington et al and/or Cartier et al, with a second genetic manipulation that induces DNA double strand break, to wit, use of zinc finger nucleases, as taught by Li et al, in a method of preparing HSCs for engraftment with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Millington et al taught that those of ordinary skill in the art have long-recognized that HSCs used for research or clinical studies obtain HSCs from the cord blood, adult bone marrow and/or mobilized peripheral blood (pg 1, col. 1, Introduction). An artisan would have been motivated to substitute a first genetic manipulation that induces DNA double strand break with a second genetic manipulation that induces DNA double strand break, to wit, use of zinc finger nucleases, in a method of preparing HSCs for engraftment because Li et al successfully demonstrated the ability of the routineer to edit the genome of freshly isolated human HSCs to support ex vivo genetic modification of HSPCs for clinical use.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 3, 10-11, and 29-30, Thalheimer et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (pg 39; pg 41, col. 2, Experimental Procedures). 
Santoni de Sio et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (Title).
Millington et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (Title).
Cariter et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (Title).
With respect to Claim 6, Thalheimer et al taught wherein the HSCs are obtained from a subject (Suppl Materials, “FACS of defined HSPC populations”, “FACS-sorted LT-HSCs from C57.BL/6 mice”).
Wang et al taught wherein the HSCs are obtained from a subject (pg 1144, col. 1, “isolated from mouse bone marrow”).
Santoni de Sio et al taught wherein the HSCs are obtained from a subject (pg 4258, col. 1, Cells).
Millington et al taught wherein the HSCs are obtained from a human subject (pg 2, col. 1, Cells).
Cartier et al taught wherein the HSCs are obtained from the peripheral blood cells of the human subject (pg 818, col. 3, “peripheral blood mononuclear cells were taken from the patients”).
Li et al taught wherein the HSCs are obtained from a human subject (pg 1266, col. 1, “CD34+ HSPC were isolated from … healthy donors”; pg 1267, col. 2, “human CD34+ HSPCs”). 
With respect to Claims 7 and 32, Santoni de Sio et al taught wherein the HSCs are obtained from a human subject (pg 4258, col. 1, Cells, “cells obtained from human cord blood”).
Wang et al taught the HSCs are obtained from a human subject (pg 1150, col. 2, “it is likely that p38 inhibition may also promote human HSC expansion ex vivo”). 
Millington et al taught wherein the HSCs are obtained from a human subject (pg 2, col. 1, Cells).
Cartier et al taught wherein the HSCs are obtained from the peripheral blood cells of the human subject (pg 818, col. 3, “peripheral blood mononuclear cells were taken from the patients”).
Li et al taught wherein the HSCs are obtained from human peripheral blood (pg 1266, col. 1, “CD34+ HSPC were isolated from…mobilized peripheral blood from healthy donors”). 
With respect to Claims 8-9 and 33, Santoni de Sio et al taught wherein the HSCs are obtained from the umbilical cord blood cells of the human subject (pg 4258, col. 1, Cells, “cells obtained from human cord blood”).
Wang et al taught that human HSCs are recognized by the ordinary artisan to be obtained from umbilical cord blood (pg 1150, col. 2, “expansion of human HSCs from bone marrow, mobilized peripheral blood, and umbilical cord blood ex vivo”). 
Millington et al taught that those of ordinary skill in the art have long-recognized that HSCs used for research or clinical studies obtain HSCs from the cord blood, adult bone marrow and/or mobilized peripheral blood (pg 1, col. 1, Introduction).

Li et al taught wherein the HSCs are obtained from human peripheral blood (pg 1266, col. 1, “CD34+ HSPC were isolated from…mobilized peripheral blood from healthy donors”). 
With respect to Claims 5 and 31, Thalheimer et al taught wherein the MAPK inhibitor is BIRB796 (a doramapimod), LY2228820 (a ralimetinib), SB203580 (a pyridinyl imidazole inhibitor), and VX-702 (an ATP-competitive inhibitor of p38 MAPK) (Figure 4; pg 41, col. 2, Experimental Procedures).
Wang et al taught the MAPK inhibitor is SB203580 (a pyridinyl imidazole inhibitor) (Abstract).
With respect to Claims 14 and 36, Thalheimer et al taught wherein the step of culturing the transduced HSCs in a medium that comprises an effective amount of a p38 mitogen-activated protein kinase (MAPK) inhibitor is performed for 5 days (pg 39, col. 1; Figure 4, legend).
Wang et al taught wherein step of culturing the HSCs in a medium that comprises an effective amount of a p38 mitogen-activated protein kinase (MAPK) inhibitor is performed for 3 to 7 days (pg 1144, col. 2, “HSC ex vivo expansion”).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
With respect to Claim 25, Thalheimer et al do not teach ipsis verbis that the HSCs underwent the genetic manipulation within 24 hours after the HSCs were isolated from the subject. However, Thalheimer et al taught that primary bone marrow cells were FACS sorted (pg 9, Supplemental Methods, “FACS of defined HSPC populations”) and then transduced with the lentiviral vector, after which the transduced HSCs were either cultured in vitro or transplanted into a subject (pgs 10-11, Supplemental Methods). Thalheimer et al do not teach a step of storing, culturing or expanding the HSCs prior to transduction with the lentiviral vector. Rather, Thalheimer et al taught the step of transducing after having FACS sorted the cells (e.g. “FACS-sorted MPPs were transduced”). Thus, absent objective evidence to the contrary, it is considered that the genetic manipulation was performed within 24 hours after HSC isolation from the subject.
Santoni de Sio et al do not teach ipsis verbis that the HSCs underwent the genetic manipulation within 24 hours after the HSCs were isolated from the subject. However, Santoni de Sio et al taught wherein the HSCs are freshly isolated (pg 4258, col. 1, Cells). Santoni de Sio et al do not teach a step of culturing or expanding the HSCs prior to transduction with the lentiviral vector. Thus, absent objective evidence to the contrary, it is considered that the genetic manipulation was performed within 24 hours after HSC isolation from the subject.
Li et al taught wherein the HSCs are freshly isolated and transduced within 24 hours (pg 1260, col. 1, “freshly isolated HSPCs, prestimulated 12-24 hours”).
The "mere existence of differences between the prior art (using freshly isolated HSCs for lentiviral transduction) and an invention (performing the genetic manipulation on freshly isolated HSCs within 24 hours after the HSCs are isolated from the subject) does not establish the Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
The instant specification fails to disclose an element of criticality for performing the genetic manipulation on freshly isolated HSCs within 24 hours after the HSCs are isolated from the subject as opposed to the freshly isolated HSCs of the prior art (Thalheimer et al, Santoni di Sio et al, Li et al). 
The instant specification discloses that nearly all HSCs are in G0 phase when freshly isolated from peripheral blood, even by 24 hours after isolation (pg 43, lines 25-26). Santoni de Sio et al taught the successful transduction and genomic modification of freshly isolated, quiescent (syn. resting, “LVs can transduce quiescent HSCs”) human hematopoietic stem cells using a lentiviral vector, whereby the ordinary artisan can achieve efficient gene transfer without impairing engraftment and repopulation capacity (Title, Abstract). 
With respect to Claims 26 and 37, Thalheimer et al taught that primary bone marrow cells were FACS sorted (pg 9, Supplemental Methods) and then transduced with the lentiviral vector, after which the transduced HSCs were either cultured in vitro or transplanted into a subject (pgs 10-11, Supplemental Methods). 
Santoni de Sio et al taught wherein the HSCs are freshly isolated or thawed (pg 4258, col. 1, Cells).
Millington et al taught wherein the HSCs are freshly isolated or thawed (pg 2, col. 1, Cells and cell culture; pg 3, col. 1, Primary CD34+ cell culture, transduction). 
Li et al taught wherein the HSCs are freshly isolated (pg 1260, col. 1, “freshly isolated HSPCs”).
With respect to Claims 13 and 35, Cartier et al is considered relevant prior art for having taught the transduction of autologous CD34+ HSC with a lentiviral vector, and subsequently administering the transduced autologous CD34+ HSCs to the same human subject from whence the HSCs were isolated. 
With respect to Claims 38-39, Thalheimer et al taught wherein the lentivirally transduced HSCs were administered to a subject in need thereof, to wit, lethally irradiated mice (pg 35, col. 2, competitive transplantation experiments; Figure 2; pg 11, Supplemental Methods). 
Wang et al taught wherein the p38 MAPK inhibitor-treated HSCs were administered to a subject in need thereof, to wit, lethally irradiated mice (pg 1145, col. 1, competitive repopulation assay; pg 1147, col. 2, “Inhibition of p38 increases HSC long-term engraftment after transplantation”). 
Santoni de Sio et al taught wherein the lentivirally transduced HSCs were administered to a subject in need thereof, to wit, lethally irradiated mice (pg 4258, col. 1, NOD/SCID transplantation).
Cartier et al taught wherein the lentivirally transduced HSCs were administered to a subject in need thereof, to wit, human patients suffering from ALD disease (Abstract).
Li et al taught wherein the human patient has a hematological disease, e.g. HIV infection (Title; Introduction, “elimination of HIV-1 in a patient treated with allogeneic stem cell transplant homozygous for a naturally occurring CCR5 deletion”).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Li et al do not cure the defect of Thalheimer et al in view of Wang et al and Santoni de Sio et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Thalheimer et al in view of Wang et al and Santoni de Sio et al are discussed above and incorporated herein. Applicant does not contest the teachings of Li et al as applied to the obviousness to substitute a first genetic manipulation that induces DNA double strand break, as taught by Thalheimer et al, Santoni di Sio et al, Millington et al and/or Cartier et al, with a second genetic manipulation that induces DNA double strand break, to wit, use of zinc finger nucleases, as taught by Li et al, in a method of preparing HSCs for engraftment with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. Millington et al taught that those of ordinary skill in the art have long-recognized that HSCs used for research or clinical studies obtain HSCs from the cord blood, adult bone marrow 

Applicant argues that Li provides no insight regarding the distinctive effect of p38 inhibitors on HSCs that are genetically manipulated in resting stage as compared with HSCs that are genetically manipulated in active cycling stage as reported in the instant application.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that differential effects of p38 inhibitors on HSCs transduced at resting stage versus those transduced at an active cycling stage the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thalheimer et al taught whereby differentiation of the LT-HSCs was completely abrogated by p38 inhibition, as compared to HSCs that were not cultured with the p38 MAPK inhibitor (pg 39, col. 2; Figure 4A). Wang et al taught a method of culturing hematopoietic stem cells in a culture medium comprising the p38 MAPK inhibitor SB203580 at a concentration of 5µM, whereby said inhibitor at said concentration is able to promote ex vivo expansion of the HSCs (Title) and increase long-term engraftment upon transplantation, as compared to HSC cultured without the p38 MAPK inhibitor SB203580 (pg 1147, col. 2).

11. 	Claims 3-11, 14, 26, 28-33, and 36-39 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Thalheimer et al (Stem Cell Reports 3:34-43, June 19, 2014; of record) in view of Wang et al (Stem Cells and Development 20(7): 1143-1152, 2011; of record in specification), Santoni de Sio et al (Blood 107(11): 4257-4265, 2006), Millington et al (PLoS One 4(7): e6461, 2009), Cartier et al (Science 326: 818-823, 2009), and Li et al (Mol. Therapy 21(6): 1259-1269, 2013; of record), as applied to Claims 1, 3-11, 13-14, 25-27, 29-33, and 35-39 above, and in further view of Conway et al (U.S. 2016/0024474; priority to July 25, 2014; of record).
Determining the scope and contents of the prior art.
Neither Thalheimer et al, Wang et al, Santoni de Sio et al, Millington et al, Cartier et al, nor Li et al teach wherein the step of genetically manipulating the HSC is performed concurrently with the step of culturing the HSCs in a culture medium comprising the p38 MAPK inhibitor. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 28, Conway et al is considered relevant prior art for having disclosed a method 
(i) providing HSCs, which have undergone a genetic manipulation that induces a DNA double strand break, to wit, genome editing to correct an aberrant gene (Abstract; [0012]). 
Conway et al disclosed contemplating the use of p38 MAPK inhibitors, to wit, LY2228820 [0014-15, 80, 206] to enhance stem cell expansion without loss of stemness before, during, or after the genetic manipulation step is induced [0079, 171].
Conway et al disclosed the nuclease-modified cells can be expanded and then reintroduced into the patient [0133].
Conway et al disclosed the method further comprising the step of administering the thus-prepared, genetically manipulated HSCs to a subject in need thereof ([0133], “the nuclease-modified cells can be expanded and then reintroduced into the patient”).
Conway et al disclosed an example of genome modification of primitive HSCs (Example 1), whereby primitive HSCs are recognized in the art to be naturally quiescent (syn. “resting”).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the step of culturing the HSCs in a culture medium comprising the p38 MAPK inhibitor after the step of genetic manipulation, as taught by Thalheimer et al, with the step of culturing the HSCs in a culture medium comprising the p38 MAPK inhibitor concurrently with the step of genetic manipulation, as disclosed by Conway et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. 
It also would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable options because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Those of ordinary skill in the art could have pursued the known potential options—there are only three—with a reasonable expectation of success.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 3, 10-11, and 29-30, Thalheimer et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (pg 39; pg 41, col. 2, Experimental Procedures). 
Santoni de Sio et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (Title).
Millington et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (Title).
Cariter et al taught wherein the genetic manipulation comprises transduction of an integrating vector, to wit, genetic manipulation comprising transduction of an integrating vector, to wit, a lentiviral expression vector (Title).
Conway et al disclosed wherein the genetic manipulation comprises transduction of an integrating vector, to wit, an AAV vector or a lentiviral vector [0021].
With respect to Claims 4 and 29, Li et al is considered relevant prior having taught a method of genetic manipulation of HSCs, the wherein the genetic manipulation comprises genome editing, being modified with an engineered nuclease (Title). Li et al taught evaluating zinc finger nuclease genome editing activity in adult CD34+ HSPCs to support ex vivo genetic modification of HSPCs for clinical use (pg 1260, col. 1).
Conway et al disclosed wherein the genetic manipulation comprise genome editing, being modified with an engineered nuclease [0018].
With respect to Claim 6, Thalheimer et al taught wherein the HSCs are obtained from a subject (Suppl Materials, “FACS of defined HSPC populations”, “FACS-sorted LT-HSCs from C57.BL/6 mice”).

Santoni de Sio et al taught wherein the HSCs are obtained from a subject (pg 4258, col. 1, Cells).
Millington et al taught wherein the HSCs are obtained from a human subject (pg 2, col. 1, Cells).
Cartier et al taught wherein the HSCs are obtained from the peripheral blood cells of the human subject (pg 818, col. 3, “peripheral blood mononuclear cells were taken from the patients”).
Li et al taught wherein the HSCs are obtained from a human subject (pg 1266, col. 1, “CD34+ HSPC were isolated from … healthy donors”; pg 1267, col. 2, “human CD34+ HSPCs”). 
Conway et al disclosed wherein the HSCs are obtained from a subject ([0132], “autologous…, patient-derived”).
With respect to Claims 7 and 32, Santoni de Sio et al taught wherein the HSCs are obtained from a human subject (pg 4258, col. 1, Cells, “cells obtained from human cord blood”).
Wang et al taught the HSCs are obtained from a human subject (pg 1150, col. 2, “it is likely that p38 inhibition may also promote human HSC expansion ex vivo”). 
Millington et al taught wherein the HSCs are obtained from a human subject (pg 2, col. 1, Cells).
Cartier et al taught wherein the HSCs are obtained from the peripheral blood cells of the human subject (pg 818, col. 3, “peripheral blood mononuclear cells were taken from the patients”).
Li et al taught wherein the HSCs are obtained from human peripheral blood (pg 1266, col. 1, “CD34+ HSPC were isolated from…mobilized peripheral blood from healthy donors”). 
Conway et al disclosed wherein the HSCs are obtained from the bone marrow or umbilical cord blood cells of the human subject ([0025, 214], “human bone marrow or umbilical cords”).
With respect to Claims 8-9 and 33, Santoni de Sio et al taught wherein the HSCs are obtained from the umbilical cord blood cells of the human subject (pg 4258, col. 1, Cells, “cells obtained from human cord blood”).
Wang et al taught that human HSCs are recognized by the ordinary artisan to be obtained from umbilical cord blood (pg 1150, col. 2, “expansion of human HSCs from bone marrow, mobilized peripheral blood, and umbilical cord blood ex vivo”). 
Millington et al taught that those of ordinary skill in the art have long-recognized that HSCs used for research or clinical studies obtain HSCs from the cord blood, adult bone marrow and/or mobilized peripheral blood (pg 1, col. 1, Introduction).
Cartier et al taught wherein the HSCs are obtained from the peripheral blood cells of the human subject (pg 818, col. 3, “peripheral blood mononuclear cells were taken from the patients”).
Li et al taught wherein the HSCs are obtained from human peripheral blood (pg 1266, col. 1, “CD34+ HSPC were isolated from…mobilized peripheral blood from healthy donors”). 

With respect to Claims 5 and 31, Thalheimer et al taught wherein the MAPK inhibitor is BIRB796 (a doramapimod), LY2228820 (a ralimetinib), SB203580 (a pyridinyl imidazole inhibitor), and VX-702 (an ATP-competitive inhibitor of p38 MAPK) (Figure 4; pg 41, col. 2, Experimental Procedures).
Wang et al taught the MAPK inhibitor is SB203580 (a pyridinyl imidazole inhibitor) (Abstract).
Conway et al disclosed wherein the MAPK inhibitor is LY2228820 (a ralimetinib) [0014, 80, 206].
With respect to Claims 14 and 36, Thalheimer et al taught wherein the step of culturing the transduced HSCs in a medium that comprises an effective amount of a p38 mitogen-activated protein kinase (MAPK) inhibitor is performed for 5 days (pg 39, col. 1; Figure 4, legend).
Wang et al taught wherein step of culturing the HSCs in a medium that comprises an effective amount of a p38 mitogen-activated protein kinase (MAPK) inhibitor is performed for 3 to 7 days (pg 1144, col. 2, “HSC ex vivo expansion”).
Conway et al disclosed culturing the cells with the p38 MAPK inhibitor for up to 3 days [0207].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
With respect to Claim 25, Thalheimer et al do not teach ipsis verbis that the HSCs underwent the genetic manipulation within 24 hours after the HSCs were isolated from the subject. However, Thalheimer et al taught that primary bone marrow cells were FACS sorted (pg 9, Supplemental Methods, “FACS of defined HSPC populations”) and then transduced with the lentiviral vector, after which the transduced HSCs were either cultured in vitro or transplanted into a subject (pgs 10-11, Supplemental Methods). Thalheimer et al do not teach a step of storing, culturing or expanding the HSCs prior to transduction with the lentiviral vector. Rather, Thalheimer et al taught the step of transducing after having FACS sorted the cells (e.g. “FACS-sorted MPPs were transduced”). Thus, absent objective evidence to the contrary, it is considered that the genetic manipulation was performed within 24 hours after HSC isolation from the subject.
Santoni de Sio et al do not teach ipsis verbis that the HSCs underwent the genetic manipulation within 24 hours after the HSCs were isolated from the subject. However, Santoni de Sio et al taught wherein the HSCs are freshly isolated (pg 4258, col. 1, Cells). Santoni de Sio et al do not teach a step of culturing or expanding the HSCs prior to transduction with the lentiviral vector. Thus, absent objective evidence to the contrary, it is considered that the genetic manipulation was performed within 24 hours after HSC isolation from the subject.
Li et al taught wherein the HSCs are freshly isolated and transduced within 24 hours (pg 1260, col. 1, “freshly isolated HSPCs, prestimulated 12-24 hours”).
Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
The instant specification fails to disclose an element of criticality for performing the genetic manipulation on freshly isolated HSCs within 24 hours after the HSCs are isolated from the subject as opposed to the freshly isolated HSCs of the prior art (Thalheimer et al, Santoni di Sio et al, Li et al). 
The instant specification discloses that nearly all HSCs are in G0 phase when freshly isolated from peripheral blood, even by 24 hours after isolation (pg 43, lines 25-26). Santoni de Sio et al taught the successful transduction and genomic modification of freshly isolated, quiescent (syn. resting, “LVs can transduce quiescent HSCs”) human hematopoietic stem cells using a lentiviral vector, whereby the ordinary artisan can achieve efficient gene transfer without impairing engraftment and repopulation capacity (Title, Abstract). 
With respect to Claims 26 and 37, Thalheimer et al taught that primary bone marrow cells were FACS sorted (pg 9, Supplemental Methods) and then transduced with the lentiviral vector, after which the transduced HSCs were either cultured in vitro or transplanted into a subject (pgs 10-11, Supplemental Methods). 
Santoni de Sio et al taught wherein the HSCs are freshly isolated or thawed (pg 4258, col. 1, Cells).
Millington et al taught wherein the HSCs are freshly isolated or thawed (pg 2, col. 1, Cells and cell culture; pg 3, col. 1, Primary CD34+ cell culture, transduction). 
Li et al taught wherein the HSCs are freshly isolated (pg 1260, col. 1, “freshly isolated HSPCs”).
Conway et al disclosed the HSCs were freshly thawed prior to genetic modification [0176].
With respect to Claims 13 and 35, Cartier et al is considered relevant prior art for having taught the transduction of autologous CD34+ HSC with a lentiviral vector, and subsequently administering the transduced autologous CD34+ HSCs to the same human subject from whence the HSCs were isolated. 
Conway et al disclosed wherein the subject is the same subject from whom the HSCs are obtained ([0132], “autologous…, patient-derived”; [0133], “the nuclease-modified cells can be expanded and then reintroduced into the patient”).
With respect to Claims 38-39, Thalheimer et al taught wherein the lentivirally transduced HSCs were administered to a subject in need thereof, to wit, lethally irradiated mice (pg 35, col. 2, competitive transplantation experiments; Figure 2; pg 11, Supplemental Methods). 

Santoni de Sio et al taught wherein the lentivirally transduced HSCs were administered to a subject in need thereof, to wit, lethally irradiated mice (pg 4258, col. 1, NOD/SCID transplantation).
Cartier et al taught wherein the lentivirally transduced HSCs were administered to a subject in need thereof, to wit, human patients suffering from ALD disease (Abstract).
Li et al taught wherein the human patient has a hematological disease, e.g. HIV infection (Title; Introduction, “elimination of HIV-1 in a patient treated with allogeneic stem cell transplant homozygous for a naturally occurring CCR5 deletion”).
Conway et al disclosed wherein the subject is the same subject from whom the HSCs are obtained ([0132], “autologous…, patient-derived”; [0133], “the nuclease-modified cells can be expanded and then reintroduced into the patient”), wherein said patient has a hematological disease or disorder, e.g. lymphoma or leukemia [0115]. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Conway et al do not cure the defect of Thalheimer et al in view of Wang et al and Santoni de Sio et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Thalheimer et al in view of Wang et al and Santoni de Sio et al are discussed above and incorporated herein. Applicant does not contest the teachings of Conway et al as applied to the obviousness to substitute the step of culturing the HSCs in a culture medium comprising the p38 MAPK inhibitor after the step of genetic manipulation, as taught by Thalheimer et al, with the step of culturing the HSCs in a culture medium comprising the p38 MAPK inhibitor concurrently with the step of genetic manipulation, as disclosed by Conway et al, with a reasonable expectation of success because the simple 
It also would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable options because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Those of ordinary skill in the art could have pursued the known potential options—there are only three—with a reasonable expectation of success.

Applicant argues that Conway provides no teaching or suggestion as to the cell cycle state on which a genetic manipulation should be performed in order to achieve a p38 MAPK inhibitor effect. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that differential effects of p38 inhibitors on HSCs transduced at resting stage versus those transduced at an active cycling stage the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thalheimer et al taught whereby differentiation of the LT-HSCs was completely abrogated by p38 inhibition, as compared to HSCs that were not cultured with the p38 MAPK inhibitor (pg 39, col. 2; Figure 4A). Wang et al taught a method of culturing hematopoietic stem cells in a culture medium comprising the p38 MAPK inhibitor SB203580 at a concentration of 5µM, whereby said inhibitor at said concentration is able to promote ex vivo 

Applicant argues that the invention is directed to the unexpected discovery that p38 inhibitors have different effects on HSCs that have undergone a genetic manipulation at resting stage versus those that have undergone a genetic manipulation at a cycling stage. 
Applicant’s argument(s) has been fully considered, but is not persuasive.
As a first matter, instant claims reasonably encompass an enormous genus of structurally undisclosed p38 MAPK inhibitors for which there is no disclosed nexus of the working concentration(s) of each of the p38 MAPK inhibitors that is/are “an effective amount”. See discuss above per the rejections under 35 U.S.C. 112. Thus, instant claims are not commensurate in scope to Applicant’s asserted secondary consideration(s).
As a second matter, as discussed above, the ordinary artisan need not know about any asserted differential effect on HSCs that have undergone genetic manipulation in order to be motivated to use p38 MAPK inhibitors with HSCs that are to be genetically modified and then transplanted into a host subject in need. Instant specification discloses that vector integration instigates a DNA damage response that results in HSC differentiating into HPCs, and that using a p38 MAPK inhibitor may reverse HSC loss during ex vivo culture and/or genetic manipulation (pg 34, lines 3-5). However, the use of p38 MAPK inhibitors to block stem cell differentiation (thereby avoiding loss of stemness), promote expansion in culture, and increase long-term engraftment upon transplantation taught by the cited prior art are each clear and immediate motivations to use p38 MAPK inhibitors, and whereby those of ordinary skill in the art previously recognized that p38 MAPK inhibitors may be used before, during, or after the genetic manipulation step (Conway et al). 
As a third matter, the Examiner notes that the experiment disclosed to compare transduction of G0 cells vs cycling cells (pgs 43-44) speaks to the ability of the p38 MAPK inhibitor to delay entry into the cell cycle, said ability being lost after 24 hours. While the experiment of transducing actively cycling HSCs appears to reduce the long term repopulating potential (pg 44, lines 1-6), the disclosure fails to provide the numerical value that is different from which to objectively ascertain “significant loss”. The specification discloses that the improved engraftment need only be an improvement of 10%, or 1.1-fold, as compared to the non-treated cells (pg 27, lines 20 and 25), and the specification fails to provide such numerical values in the working examples from which to objectively measure and determine such % or –fold differences. 
As a fourth matter, the specification discloses that the p38 MAPK inhibitor likely allows for HSCs to repair the DNA damage, and repair of such damage results in retention of HSC fate (pg 43, lines 31-32). However, the cited prior art taught the use of p38 MAPK inhibitors to block stem cell differentiation (thereby avoiding loss of stemness), promote expansion in culture, and increase long-term engraftment upon transplantation, and whereby those of ordinary skill in the art previously recognized that p38 MAPK inhibitors may be used before, during, or after the genetic manipulation step (Conway et al). Thus, absent objective evidence to the contrary, such DNA damage from the genetic manipulations of the cited prior art would also be repaired while 

Conclusion
12. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633